UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 19, 2010 Novell, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-13351 (Commission File Number) 87-0393339 (IRS Employer Identification Number) 404 Wyman Street, Suite 500 Waltham, MA 02451 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (781) 464-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On April 19, 2010, Novell, Inc. (the “Company”) held its 2010 Annual Meeting of Stockholders.The final results for each of the matters submitted for stockholder vote at the Annual Meeting are as follows: 1.Election of Directors Nominees For Against Abstentions Broker Non-Votes Albert Aiello Fred Corrado Richard L. Crandall Gary G. Greenfield Judith H. Hamilton Ronald W. Hovsepian Patrick S. Jones Richard L. Nolan John W. Poduska, Sr. 2.Ratification of the selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for fiscal 2010. For Against Abstentions SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Novell, Inc. (Registrant) Date: April 20, 2010 By:/s/ Dana C. Russell Name:Dana C. Russell Title:Senior Vice President and Chief Financial Officer
